        Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EMILY SUZANNE AZBELL,

                       Plaintiff,
                                                           CIVIL ACTION
       v.                                                  NO. 19-01658

 ANDREW SAUL,
 Commissioner of Social Security
                      Defendant.


PAPPERT, J.                                                               April 24, 2020

                                    MEMORANDUM
      Emily Suzanne Azbell applied for Supplemental Security Income under the

Social Security Act. She alleged that she had become disabled as of September of 2015

and sought disability benefits from that date on. The Commissioner of Social Security

rendered a partially favorable decision, awarding Azbell benefits starting from June 14,

2016, but denying her benefits for the nine or so months before that date. After

reviewing the administrative record, United States Magistrate Judge Jacob P. Hart

recommended tha     he Co r den A bell s Req s for Re ie       and en er j dgmen in

he Commissioner s fa or. A bell objec s o J dge Har s Repor & Recommenda ion.

The Co r o err les A bell s Objec ions and adop s he Repor & Recommenda ion.

                                            I
      Azbell is a forty-year-old woman with a high-school education. See (R., Vol. VI,

at 221, ECF No. 10-6). In the early 2000s, she worked full-time as a patient registrar at

several medical facilities. See (id., Vol. VII, at 245, ECF No. 10-7). Then from August of




                                            1
         Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 2 of 14




2013 to September of 2014, she worked part-time as a babysitter.1 See (id.) Since then

Azbell has not worked, aside from a one-month effort to reenter the workforce in 2017.

See (id., Vol. VII, at 291).

                                                   A
        In August of 2015, Azbell applied for Supplemental Security Income. See (id.,

Vol. VI, at 221 29). She alleged that health problems            specifically, mental health

issues and gastroesophageal reflux disease             forced her to stop working and rendered

her disabled as of September of 2014. (Id., Vol. VII, at 244.) But applicants are

ineligible for disability benefits until the month after applying for benefits. See 20

C.F.R. § 416.202(g); id. § 416.203(b). So for benefits purposes, the earliest date that

Azbell could claim to be disabled kno n as he onse da e                   was September of 2015.

        The Social Sec ri      Adminis ra ion ini iall denied A bell s applica ion            i ho    a

hearing. See (R., Vol. IV, at 109 13, ECF No. 10-4). It did so based on the conclusions

of two agency reviewers. See (id., Vol. III, at 98 108, ECF No. 10-3). The first reviewer

no ed A bell s his or of gastroesophageal reflux and edema (that is, swelling) of her

lower legs and ankles. See (id. at 100 01). But these ailments, this reviewer

concluded, constituted onl       minimal ph sical impairmen s. (Id. at 100.) The second

re ie er, Dr. Sandra Banks (a men al heal h e per ), similarl concl ded ha A bell s

alleged mental impairments did not preclude her from performing certain jobs. See (id.

at 101 05). Relying on these conclusions, the Social Security Administration

determined that Azbell was not disabled. See (id., Vol. IV, at 109 13).



1       At times, Azbell disputes that she worked at all from 2013 to 2015. See, e.g., (R., Vol. VII, at
290 91). The record, however, shows otherwise. Indeed, Azbell herself told the Social Security Office
interviewer that she stopped working in September of 2014, which coincides with her self-reported
work as a babysitter. See (id. at 244 45); see also (id., Vol. VI, at 230 38).


                                                   2
         Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 3 of 14




        Azbell requested a hearing with an administrative law judge on her application.

See (id. at 114-16). In her pre-hearing brief, Azbell described her many ailments,

incl ding severe s elling of her legs, morbid obesi , PTSD, an ie , depression, and

OCD. (Id., Vol. VII, at 291 92). The swelling, she explained, first became debilitating

in August of 2015 when she was twice hospitalized with complaints of severe swelling

in her legs. See (id. at 291, 295). From that point on, Azbell claimed, her leg edema

 as in rac able o impro emen        and req ired her o keep her legs raised above waist

level while sea ed. (Id. at 292.) And she pointed out ha her his or of depression,

an ie    and OCD had been       ell-documented long before the alleged September 2015

onset date. See (id. at 294).

        Along with her pre-hearing brief and medical records, Azbell submitted

interrogatory responses from three of her treating physicians   Drs. Marshall Miller,

Geoffrey Ouma and Ronald Serota. See (id., Vol. XXXIX, at 2470 74, ECF No. 10-39);

(id., Vol. XL, at 2475 77, ECF No. 10-40); (id. at 2478 92). All three interrogatories

posed leading questions that elicited short responses, often one or two words and at

most a few sentences. For example, the form asked Dr. Miller, A bell s general

prac i ioner, o s a e he ca se of   he se ere s elling of [A bell s] lo er e remi ies

[f]or all periods A g s /Sep ember 2015. (Id., Vol. XXXIX, at 2472.) In response, Dr.

Miller a rib   ed he edema o chronic eno s ins fficienc complicated by and

e acerba ed b obesi     and h po h roidism. (Id.) But he never specified when that

condition arose, whether it had worsened over time or how it affected Azbell. See (id. at

2472 74). Dr. Miller did sa     ha A bell s edema reached se ere levels more than half

the time and limited her to four hours of standing and six hours of sitting (with breaks




                                             3
        Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 4 of 14




to elevate legs). See (id. a 2473). Af er recogni ing A bell s o her ph sical ailmen s,

Dr. Miller opined without explanation that the combination of ailments      rather than

the edema alone      o ld force A bell o miss fi e o si     ork da s a mon h and be off

ask an ho r or      o each da . (Id. at 2474.)

       Dr. O ma s in erroga or responses         ere e en more perf nc or . He responded

that he first treated Azbell a few months earlier in October of 2017 for her leg edema.

See (id., Vol. XL, at 2477). Though Dr. Ouma, an expert in vascular medicine, opined

ha A bell s edema req ired her o keep her legs raised abo e        ais le el, he lef       ha

suggestion out when listing his recommended treatments. See (id.) Overall, he rated

A bell s chances for impro emen as Good. (Id.)

       In his responses, Dr. Sero a, A bell s ps chia ris , no ed ha he had rea ed

Azbell for depression, opiate-use disorder, anxiety and nicotine-use disorder. (Id. at

2480.) In the narrative section, the interrogatories asked whether Azbell had

impairmen s in cer ain abili ies and, if so,     he her hose impairmen s    ere marked or

extreme. (Id. at 2481.) For some functions, Dr. Serota left the response blank,

indicating no impairment. See, e.g., (id. at 2482). For others, he represented that

A bell had an impairmen b       did no describe ha impairmen as marked or

e reme. See, e.g., (id.) Dr. Serota ra ed          o impairmen s as marked and         o

o hers as se ere. (Id. at 2481 82.) He described other abilities as fair or poor

without indicating if that rating translated to an impairment by medical standards.

(Id. at 2481.) In the check-the-box section of the interrogatories, Dr. Serota indicated

ha A bell had a leas a modera e limi a ion in e er abili . See (id. at 2488 91).

And for some f nc ions ha he had earlier charac eri ed simpl as impaired, he no




                                               4
          Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 5 of 14




checked he marked limi a ion bo . Compare (id. at 2482), with (id. at 2490). In fact,

Dr. Sero a checked bo es indica ing ha A bell had a substantial loss of abili ies for

which he had noted no impairment a few pages earlier. Compare (id. at 2482), with (id.

a 2492). Despi e hese inconsis encies, Dr. Sero a responded ha A bell s limi a ions

had e is ed at the assessed severity since Sep ember of 2013. (Id.)

                                                B
       After reviewing the record, the ALJ held a hearing. See (id., Vol. II, at 39 97,

ECF No. 10-2). A       he hearing, A bell es ified ha she        as   er depressed,      nable o

concentrate and anxious. (Id. a 62.) She added ha her legs had been e remel

s ollen    [e] er da     since A g s of 2015. (Id. at 68.) This swelling, Azbell explained,

required her to elevate her feet above her heart and prevented her from working. See

(id. at 68 69). A vocational expert testified that some unskilled jobs existed for an

indi id al of A bell s age, ed ca ion and      ork his ory who could sit for six hours, stand

for two hours and perform simple, routine tasks. (Id. at 80 81.) The same jobs were

a ailable o someone       i h he described limi a ions      ho also   o ld be off ask 10

percen in addi ion o normal breaks. (Id. at 82.) But if that same person was off task

fifteen percent or required four twenty-minute breaks each day, no jobs would be

available, the expert clarified. (Id. at 82 83.)

       The ALJ issued a partially favorable decision. See (id. at 14 26). He found that

since September of 2015,2 the alleged onset date, Azbell had suffered from several

severe impairments, including lower extremity edema, depression, anxiety and

obsessive-compulsive disorder. (Id. at 16.) But those impairments, the ALJ concluded,



2      Throughout his decision, the ALJ mistakenly listed the alleged onset date as September 1,
2014. See (R., Vol. II, at 16); (Objs. to R. & R. 3 n.3, ECF No. 19).


                                                5
           Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 6 of 14




 ere no so se ere as o mee      he req iremen s of a lis ed impairmen          nder federal

regulations, which if satisfied would have automatically entitled Azbell to disability

benefits. See (id. at 17). The ALJ then determined that from the alleged onset date to

J ne 14, 2016, A bell had he resid al f nc ional capaci         a measure of what an

applicant can do in a work setting given her physical and mental limitations        to

perform some light work. (Id. at 20 24.) With that capacity, Azbell could have

performed several jobs in the national economy, meaning she was not disabled. See (id.

at 28 29). The ALJ found that, for the period after June 14, 2016, Azbell had the same

residual functional capacity, but because her worsening edema now required her to

ele a e her legs abo e    ais le el, she   o ld also be off ask fif een percen in addi ion

o normal breaks. (Id. at 25 26.) This added limitation disqualified Azbell from all

jobs in the economy. See (id. at 28). Thus, the ALJ found that Azbell was disabled as of

June 14, 2016. (Id. at 29.)

       Once he Social Sec ri     Appeals Co ncil denied A bell s req es ed appeal, he

ALJ s decision became he Commissioner s final decision. See (id., Vol. II, at 1 3); 20

C.F.R. § 416.1400(1)(5). Azbell then timely filed for judicial review of the

Commissioner s decision. See (Compl., ECF No. 2); (Request for Review, ECF No. 14);

42 U.S.C. § 405(g). After reviewing the record, Magistrate Judge Hart recommended

den ing A bell s req es for re ie    and entering judgment for the Commissioner. (R. &

R. 1, ECF No. 18.) A bell no    objec s o J dge Har s Repor & Recommenda ion,

arguing ha J dge Har o erlooked hree of he ALJ s errors. (Objs. o R. & R., ECF

No. 19.)

                                             II
       A dis ric co r    ma accep rejec , or modif , in    hole or in par , he findings


                                              6
         Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 7 of 14




and recommenda ions made b           he magis ra e j dge. 28 U.S.C.         636(b)(1). It reviews

de novo por ions of a magis ra e s recommenda ion o            hich a par        imel objec s. Id.

By failing to object to a legal conclusion or factual finding, a party loses her right to de

novo review. See Orie v. Dist. Attorney Allegheny Cty., 946 F.3d 187, 193 (3d Cir. 2019).

Tha said, e en absen objec ions, co r s sho ld gi e reasoned considera ion shor of

de novo review to dispositive legal issues. EEOC v. City of Long Beach, 866 F.3d 93, 100

(3d Cir. 2017). Or a court may, if it wishes, independently review de novo             he en ire

record and applicable la      despi e he lack of objec ions. 3 Orie, 946 F.3d at 193.

       The Commissioner s decision and findings are concl si e if s ppor ed b

s bs an ial e idence. 42 U.S.C.        405(g). This threshold is no high. Biestek v.

Berryhill, 587 U.S. ----, 139 S. C . 1148, 1154 (2019). I req ires onl           s ch rele an

evidence as reasonable minds migh accep as adeq a e o a s ppor a concl sion. Id.

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). [M]ore han a

mere scin illa of e idence      ill s ffice. Id. (quoting Consolidated Edison, 305 U.S. at

229). In reviewing for substantial evidence, a court may not reweigh the evidence or

substitute its conclusions for the Commissioner s. See Cha d e              .C          f S c. Sec.,

667 F.3d 356, 359 (3d Cir. 2011).

                                                III
                                                 A
       In her first objection, Azbell claims that the ALJ erred in determining her

residual functional capacity from September of 2015 to June 14, 2016. See (Objs. to R.

& R. 4 9). Specificall , she sa s ha her medical records and Dr. Miller s and Dr.




3       In resol ing A bell s Objec ions, he Co r re ie ed de novo the entire record and applicable
la ; i ga e reasoned considera ion o npreser ed iss es.


                                                 7
         Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 8 of 14




O ma s in erroga or responses pro ed that, even before September of 2015, her edema

forced her o ele a e her legs a leas fo r imes a da for         en   min es each,         hich

p     her off ask more han fif een percen of he        orkda . (Id. at 9.) Under federal

regulations, Azbell points out, the ALJ had to give her treating doc ors opinions

con rolling   eigh     if   ell-supported and consistent with the other evidence in the

record. 20 C.F.R. § 416.927(a)(c); see (Objs. to R. & R. 5 9). And in her view, no record

e idence en i led he ALJ o discard her rea ing ph sicians opinions and find that

she     o ld no ha e been off ask more han fif een percen       from Sep ember of 2015 o

June 14, 2016. (Id.)

        Substantial evidence supports he ALJ s conclusion. Medical records show that

A bell s edema fl c a ed in se eri       o er 2015 and 2016. In early 2015, for example,

she had mild bila eral ankle edema. (R., Vol. IX, a 386, ECF No. 10-9.) A few months

later, an examination of her legs revealed no swelling. See (id. at 458). Then in August

of 2015, Azbell was twice hospitalized to treat her edema. See (id., Vol. X, at 490 99,

542 51, ECF No. 10-10). But as A bell herself remarked a        he ime, he s elling

[ as] in ermi en . (Id. at 567.) Just a few weeks later, an ultrasound of her legs

came back normal. See (id., Vol. XII, at 676 77, ECF No. 10-11). By October Azbell

repor [ed] ha her s elling [ as] m ch impro ed, an assessmen her doc or

seconded. (Id. at 681); see (id. at 684, 689). In April of 2016, however, the edema

worsened. (Id., Vol. XXV, at 1619, ECF No. 10-25.) And this downward trend continued

into June and beyond. See (id., at 1619 30); (id., Vol. XXIV, at 1512, ECF No. 10-24).

        Treatment records also re eal ha A bell s doc ors did no ins r c her o

consistently elevate her legs until June of 2016. In August of 2015, doctors discharged




                                               8
           Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 9 of 14




Azbell from the hospital with instructions to elevate her legs and avoid prolonged

standing for the next two weeks. See (id., Vol. XXII, at 1406, ECF No. 10-22). But that

temporary limitation quickly dissipa ed as A bell repor ed ha she had been doing a

lo of     alking j s a fe     eeks la er. (Id., Vol. XII, at 686.) Azbell continued

    alk[ing] a lo   hro gh la e April of 2016. (Id., Vol. XXV, at 1619.) During this period,

doctors prescribed medication to treat the edema but recommended no other treatment.

See (id. at 1619 21). Onl on J ne 14, 2016, did doc ors ins r c her o ele a e her

fee     as part of her regular treatment. (Id., Vol. XIII, at 804, ECF No. 10-13.) From

then on, references to the need for Azbell to elevate her feet litter the medical records.

See, e.g., (id., Vol. XX, at 1266 67, 1301 -2). In short, the record s ppor s he ALJ s

pinpoin ing J ne 14, 2016, as he da e ha A bell s edema required her to regularly

elevate her feet, which, in turn, put her off task fifteen percent of the workday.

         Dr. Miller s in erroga or responses did no oblige he ALJ o reach a con rar

conclusion. Dr. Miller responded ha ,       o help red ce s elling, A bell had o ele a e

her legs a leas fo r imes a da for         en       min es each. (Id., Vol. XXXIX, at 2473.)

B     as he ALJ obser ed, Dr. Miller pro ided nei her a f nc ion-by-f nc ion anal sis

nor s ppor ing evidence for [his] findings. (Id., Vol. II, at 26.) In any event, it is

 nclear ha Dr. Miller s responses addressed A bell s hen-existing condition or her

condition in 2015 and 2016. Although the interrogatories at one point asked Dr. Miller

to address A bell s condi ion [f]or all periods A g s /Sep ember 2015 o presen , (id.,

Vol. XXXIX, at 2472), the relevant questions used the present tense, suggesting they

concerned A bell s presen condi ion, see (id. at 2472 74). The key question, for

ins ance, asked: When sea ed does [A bell] need o keep her legs raised o help red ce




                                                9
       Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 10 of 14




s elling? (Id. a 2473.) Dr. Miller s ans ered: Yes or elevated for a minimum 20

min es 4 /da . From that question and response, it is hardly obvious that Dr. Miller

in fact believed that Azbell had to elevate her legs before June of 2016. Given this

uncertainty and the contrary medical evidence, the ALJ properly declined to afford Dr.

Miller s in erroga or responses con rolling        eigh . See 20 C.F.R. § 416.927(c); cf. Jones

v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991).

       Dr. O ma s responses are of e en less help o A bell s objec ion. He first treated

A bell in Oc ober of 2017, so he co ld no opine as a rea ing ph sician on A bell s

condition in 2015 and 2016. See (R., Vol. XL, at 2477). Nor did Dr. Ouma speculate

from he medical records as o he se eri         of A bell s edema pre-2017. See (id.)

Rather, he stated merely that as of late 2017 A bell s s elling req ired her o

elevate her legs above waist level. (Id.) And con rar       o Dr. Miller s pessimis ic

prognosis, Dr. Ouma    a vascular specialist       ra ed A bell s chances for improvement as

Good. (Id.) These responses cas no do b on he ALJ s finding ha A bell s edema

became debilitating in June of 2016 but not earlier.

                                               B
       A bell s second objec ion accuses the ALJ of wrongly rejecting the alleged onset

date for her leg edema. See (Objs. to R. & R. 9 11). Under Social Security Ruling 83-

20, she states, the ALJ had to use her proposed onset date unless that date was

inconsistent with the evidence. (Id. at 10.) By rejecting the alleged onset date without

e idence s ppor ing he ALJ s chosen onse da e           June 14, 2016    the ALJ erred,

Azbell reasons. See (id. at 10 11). He then further erred by not calling a medical

advisor for medical guidance in determining the onset date, as Ruling 83-20

commanded. (Id.)


                                            10
          Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 11 of 14




      The ALJ did not err. As explained above, the medical records offer substantial

support for he ALJ s finding ha A bell s edema became debili a ing in J ne of 2016.

Given this evidence, Ruling 83-20 did not bind he ALJ o adop A bell s alleged onse

date. Nor did that Ruling force the ALJ to seek help from a medical advisor to

determine the onset date. The Third Circuit has held that an ALJ must call on a

medical ad isor onl if the alleged impairment was a slowly progressing one, the

alleged onset date was far in the past, and adequate medical records for the most

relevant period were not available. Ne e            .C        f S c. Sec., 347 F.3d 541, 549

n.7 (3d Cir. 2003) (discussing Walton v. Halter, 243 F.3d 703, 709 (3d Cir. 2001)). But

the record here overflows with medical records. See (R., Vols. IX XL, at 386 2492).

With this ample medical evidence, the ALJ had no duty to seek o           a medical e per .

K   h e     .C       f S c. Sec., 765 F. App       825, 830 (3d Cir. 2019) ( np blished); see

also Chandler, 667 F.3d at 361 62; Jak b            ki . C        f S c. Sec., 215 F. App   104,

108 (3d Cir. 2007) (unpublished).

                                               C
      Finally, Azbell challenges the ALJ s rejec ion of Dr. Sero a s opinion on her

mental impairments. See (Objs. to R. & R. 11 18). In his interrogatory responses, Dr.

Serota checked bo es indica ing ha A bell s men al impairmen s me             he

requirements of Listings 12.04 (depressive disorder) and 12.06 (anxiety and obsessive-

compulsive disorders). See (id., Vol. XL, at 2485 86, 2488 92). The ALJ, however,

found that Azbell had no more than moderate limitations, which fell short of the

Lis ings req iremen s. See (id., Vol. II, at 23 24). To reach that conclusion, Azbell

argues, the ALJ must have impermissibly relied on either his lay interpretation of the

medical evidence or the opinion of Dr. Banks, who never examined Azbell. Either way,


                                               11
          Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 12 of 14




she says, the ALJ erred. See (Objs. to R. & R. 13 18).

       An ALJ m s gi e a rea ing ph sician s opinion con rolling        eigh   if i   is   ell

supported by medically acceptable clinical and laboratory diagnostic techniques and is

no inconsis en       i h he o her s bs an ial e idence. 20 C.F.R. § 419.927(c)(2).

Trea ing ph sicians opinions also ordinaril       r mp con rar opinions of non-examining

physicians. Id.; Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000). That said, when a

treating ph sician s opinion conflic s    i h ha of a non-treating, non-examining

ph sician, he ALJ ma choose         hom o credi b      canno rejec e idence for no reason

or for the wrong reason.     Id. (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir.

1999)). And in the end, it is the ALJ    not the treating physician   who must make the

 l ima e disabili     and [resid al f nc ional capaci ] de ermina ion. Chandler, 667

F.3d at 361 (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c)).

       The ALJ properl afforded Dr. Sero a s opinion li le, rather than controlling,

weight. See (R., Vol. II, at 26). Dr. Serota contradicted himself throughout his cursory,

barely legible responses. On one page, for example, he wrote ha A bell s abili         o

in erac     i h o hers   as merel   [i]mpaired. (Id., Vol. XL, at 2482.) A few pages later,

however, he checked the box indicating that Azbell had a marked limitation in that

ability. (Id. at 2490.) On the next page, Dr. Serota checked the box saying that Azbell

had a substantial loss of ability to understand, remember and carry out simple

ins r c ions. (Id. at 2491.) But he had earlier failed to identify any impairment in

A bell s abili      o nders and, remember and appl informa ion. (Id. at 2482.)

Similar contradictions permeate Dr. Sero a s responses, rendering his opinion

unreliable. See (id. at 2481 92); cf. Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir.




                                             12
        Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 13 of 14




1993) (remarking ha form repor s        i ho    horo gh         ri en responses ha e s spec

reliability); Jones, 954 F.2d at 129 (appro ing of he ALJ s gi ing li le        eigh   o

rea ing ph sician s in ernall con radic or          opinion).

       Contradictions aside, the extreme limitations Dr. Serota (sometimes) noted also

conflicted with the other evidence. Record after record many written by Dr. Serota

himself rated A bell s insigh and j dgmen as good ; described her thought process

as linear ; noted her good e e con ac      and coopera i e a i          de ; and recorded no

psychiatric abnormalities. See, e.g., (R., Vol. X, at 535, 570 71); (id., Vol. XII, at 684,

689, 694, 710, 718); (id., Vol. XXXVIII, at 2341, 2345, 2348, 2351, 2360, 2364, 2395). Dr.

Sero a s dire assessmen of A bell s limitations, which he said began in September of

2013, also clashed with her ability to successfully navigate public housing, work as a

babysitter five days a week in 2013 and 2014, care for her young daughter, get to and

from appointments and follow medical instructions. See (id., Vol. II, at 64 65, 69); (id.,

Vol. VII, at 245). Gi en his s bs an ial con rar e idence, Dr. Sero a s in erroga or

responses did not bind the ALJ. Cf. S he a d . C                    f S c. Sec., 785 F. App

921, 928 (3d Cir. 2019) (unpublished) (explaining that ALJ rightly discounted treating

ph sician s opinion beca se i     as inconsis en      i h o her e idence); Sa e        .C

of Soc. Sec., 152 F. App   208, 209 210 (3d Cir. 2005) (unpublished) (same).

       Unlike Dr. Sero a s, Dr. Banks s opinion fit the record evidence. According to Dr.

Banks, Azbell had moderate limitations in some areas and no limitations in others. See

(R., Vol. III, at 103 05). This assessment found support in Dr. Sero a s and o her

doc ors rea men no es. See, e.g., (id., Vol. X, at 535, 570 71); (id., Vol. XII, at 684,

689, 694, 710, 718); (id., Vol. XXXVIII, at 2341, 2345, 2348). Although Dr. Banks never




                                               13
       Case 2:19-cv-01658-GJP Document 25 Filed 04/24/20 Page 14 of 14




examined Azbell, her opinion s ill meri ed significan considera ion. Chandler, 667

F.3d a 361. B gi ing Dr. Banks s opinion par ial      eigh ,   he ALJ appropria el

considered her opinion while noting its limitations. (R., Vol. II, at 24.) And with Dr.

Banks s opinion and the thousands of pages of rea men no es from A bell s ario s

doctors o rel on, he ALJ s decision did no improperl rest on lay interpretation of

medical evidence. See Chandler, 667 F.3d at 362; Titterington v. Barnhart, 174 F. App

6, 11 (3d Cir. 2006) (unpublished).

       An appropriate Order follows.



                                                 BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.




                                            14
